WilsoN, Judge:
This appeal for reappraisement bas been submitted for decision upon the following stipulation of counsel for the parties hereto:
IT IS HEREBY STIPULATED AND AGREED by and between the attorneys for the parties hereto, that the market value or the price of the merchandise on the invoices covered by the appeal for reappraisement above named, at the time of exportation of such merchandise to the United States at which such or similar merchandise was freely offered for sale to all purchasers in the principal markets of Germany, in the usual wholesale quantities and in the ordinary course of trade, for exportation to the United States was in each case the appraised value less the amount added under duress, packing included, and that there was no higher foreign value.
IT IS FURTHER STIPULATED AND AGREED that this appeal be submitted on this stipulation.
On the agreed facts I find the export value, as that value is defined in section 402 (d) of the Tariff Act of 1930, to be the proper basis for the determination of the value of the merchandise here involved, and that such value in each case was the appraised value, less the amount added under duress, packing included.
Judgment will be entered accordingly.